DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (claims 1-20) in the reply filed on 4-13-2021 is acknowledged.  The traversal is on the ground(s) that that figures 1 and 2 share a common spacer structure 140 which is recited in all pending claims.  This is not found persuasive because the mere fact that claims share a common feature does not traverse a species restriction.  Moreover restriction is proper even if the restricted species are not present in the pending claims as prevent the inclusion of claims to the non-elected invention later during prosecution.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 10-14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (US 2003/0022464).
[claim 1] An assembly (fig. 14, 15, the interpretation takes fig. 14 and 15 to be upside down, also note fig. 15 depicts in detail the semiconductor chip 2 of fig. 14 where element 3 in fig. 14 is connected to the electrode 29 in fig. 15 while element 5 in fig. 14 is connected to the doped regions 21,22 [0098][0101]), comprising: a vertical power component comprising a semiconductor substrate (20, 27, 28, fig. 15) doped with a first conductivity type (n-type) and having a lower surface (20a, fig. 15, note that the figure is upside down), a region (21, fig. 15) within the semiconductor substrate at the lower surface that is doped with a second conductivity type, a first electrode (26, fig. 15, [0100]) in contact with said region at the lower surface, and a second electrode (29, fig 15) in electrical contact with an upper surface of the semiconductor substrate; a metal connection plate (4, fig. 14, [0055][0098]); and a metal spacer (5, fig. 14, [0055][0098]) comprising a lower surface soldered (6, fig. 14, [0098]) to the metal connection plate and an upper surface soldered (6, fig. 14, [0098]) to a lower surface of the first electrode of the vertical power component, the metal spacer being made of a same metal as the metal connection plate (both 4 and 5 may be made of copper [0055]); wherein a surface area of the upper surface of the metal spacer is smaller than a surface area of the lower surface of the first electrode and smaller than a surface area of said region at the lower surface of the semiconductor substrate (fig. 14).
[claim 2] The assembly of claim 1, wherein the same metal of the metal spacer and the metal connection plate is copper [0055].
[claim 3] The assembly of claim 1, wherein a solder layer made of a material comprising one or more of tin, lead, and silver forms an interface between the lower surface of the metal spacer and the metal connection plate [0074].
 [claim 5] The assembly of claim 1, wherein the vertical power component is bidirectional for voltage (a thyristor, [0055][0098]).
 [claim 7] The assembly of claim 1, wherein the vertical power component is a thyristor or a triac (a thyristor, [0055][0098]).
[claim 8] The assembly of claim 1, wherein the surface area of the first electrode is smaller than a surface area of the lower surface of the semiconductor substrate (e.g. surface area of first electrode physically contacting the substrate 20 is smaller than the surface area 20a of the substrate 20, fig. 15), and further comprising an insulating layer (7, fig. 14 and/or 23,25 fig. 15) which covers a peripheral portion of the lower surface of the semiconductor substrate that is not coated with the first electrode (as the device is upside down 23,25 is only coated with substrate 20, fig. 15, moreover many parts of 7 do not overlie the first electrode).
 [claim 10] The assembly of claim 1, wherein a surface area of the metal connection plate mounted to the metal spacer is greater than the surface area of the lower surface of the first electrode (fig. 14).
[claim 11] The assembly of claim 1, where the vertical power component further comprises a further region (22, fig. 15) within said region at the lower surface, the further region doped with the first conductivity type (n type), and wherein the first electrode is in contact with said further region at the lower surface of the semiconductor substrate (fig. 15).
[claim 12] An assembly (fig. 14, 15, the interpretation takes fig. 14 and 15 to be upside down, also note fig. 15 depicts in detail the semiconductor chip 2 of fig. 14 where element 3 in fig. 14 is connected to the electrode 29 in fig. 15 while element 5 in fig. 14 
[claim 13] The assembly of claim 12, further comprising a metal connection plate (4, fig. 14, [0055][0098]), wherein a lower surface of the metal spacer is soldered (6, fig. 14, [0098])  to the metal connection plate, and wherein the metal spacer is made of a same metal as the metal connection plate (both 4 and 5 may be made of copper [0055]).
[claim 14] The assembly of claim 13, wherein the same metal of the metal spacer and the metal connection plate is copper [0055]. 
 [claim 16] The assembly of claim 12, wherein the vertical power component is bidirectional for voltage (a thyristor, [0055][0098]).
 [claim 18] The assembly of claim 12, wherein the vertical power component is a thyristor or a triac (a thyristor, [0055][0098]).
[claim 19] The assembly of claim 12, further comprising an insulating layer (7, fig. 14 and/or 23,25, fig. 15) which covers a peripheral portion of the lower surface of the semiconductor substrate that is not coated with the first electrode (as the device is upside down 23,25 is only coated with substrate 20, fig. 15, moreover many parts of 7 do not overlie the first electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US 2003/0022464) in view of Menard (US 8,901,601).
Hirano discloses the device of claims 1, 8, 12, and 19 but does not expressly disclose that the insulating layer is made of silicon oxide or that the gate electrode is formed in contact with the semiconductor substrate.
Menard discloses a vertical semiconductor assembly wherein the insulating layer (9, fig. 1) for the gate  is made of silicon oxide (lines 15-20, col. 4) or that the gate electrode (G, fig. 1) is formed in contact with the semiconductor substrate (1 including doped regions therein, fig. 1).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the Hirano’s insulating layer out of silicon oxide and .

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US 2003/0022464) in view of Menard (US 8,901,601).
Hirano discloses the device of claims 1 and 12 but does not expressly disclose that a height of the metal spacer is greater than 400 um.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the height of the metal spacer to be greater than 400 um, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the height of the metal spacer would affect how much space the assembly would take up in the overall package.


Response to Arguments
Applicant's arguments filed 7-14-2021 have been fully considered but they are not persuasive. 
Applicant argues that fig. 15 of Hirano is only a partial cross section of chip 2 of fig. 14 since the gate elements 24 have been cut through the left and right edges.  Hirano states that “ As shown in FIG. 14, a semiconductor device 100 according to the sixth embodiment includes a semiconductor chip 2, which is a vertical power MOSFET 2 of DMOS type, as shown in FIG. 15” in [0098].  Hirano expressly states that that embodiment includes a semiconductor chip 2 as shown in fig. 15.  Nothing in Hirano indicates any other structures are present in semiconductor chip 2 to the contrary Hirano expressly states that chip 2 is as shown in fig. 15.  Moreover, even assuming arguendo that one were to assume that fig. 15 is a partial cross section, edge cutoffs of a such repeating structure indicate that the repeating structure may continue beyond the cutoff not that there are alternative structures in the chip, especially when the disclosure states that the chip 2 is as shown in fig. 15.
Applicant argues further argues that fig. 15 of Hirano is only a partial cross section of chip 2 of fig. 14 since no metal electrode is show in the cross section for making electrical connection with the gate electrode and applicant speculates that the wirebond on the right of semiconductor chip is connected to the gate electrodes.  At outset Hirano’s gate electrodes 24 appear to be runners in fig. 15 which may be interconnected in different cross sections.  Moreover nothing in Hirano indicates that the wirebond is connected to the gate electrode as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898